[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               February 10, 2006
                               No. 05-12693                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 03-21019-CV-JEM

DWAIN INGRAM,


                                                              Plaintiff-Appellant,

                                    versus

SCHOOL BOARD OF MIAMI-DADE COUNTY,

                                                            Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                             (February 10, 2006)

Before TJOFLAT, BIRCH and MARCUS, Circuit Judges.

PER CURIAM:

     Dwain Ingram appeals the district court’s decision to decline supplemental
jurisdiction over his state law claim, alleging age discrimination in violation of the

Florida Civil Rights Act of 1992, arguing that the court abused its discretion when

it dismissed the case. We conclude, however, that the district court was within its

discretion to dismiss the state law claim after the federal claims had been resolved.

We AFFIRM.

                                 I. BACKGROUND

      Ingram brought suit in federal court alleging race and age discrimination

based on state and federal law. The district court granted summary judgment as to

the federal claims. Almost six months later, the school board notified the court that

its federal question original jurisdiction ended when the Title VII claim was

dismissed. The district court dismissed the remaining state law claim, intimating

that the claim could be brought in state court.

      Citing Carnegie-Mellon University v. Cohill, 484 U.S. 343, 353, 108 S. Ct.

614, 620–21 (1988), Ingram argues that the court improperly determined that

retaining jurisdiction would have been inappropriate and that dismissing the case,

rather than remanding it to state court, would have been appropriate. Ingram also

argues that the district court failed to consider the fact that a dismissal on the eve of

trial would mean that all of his work would have to be duplicated.




                                            2
                                   II. DISCUSSION

       Problems concerning subject matter jurisdiction “may be raised at any time

by the parties and should be raised sua sponte by the court.” Lucero v. Trosch, 121

F.3d 591, 598 (11th Cir. 1997). We review a district court’s decision to decline

supplemental jurisdiction for abuse of discretion. Id. (“As a practical matter, the

district court is in the best position to weigh the competing interests set forth in

§ 1367(c) and [United Mine Workers v. Gibbs, 383 U.S. 715, 86 S. Ct. 1130

(1966)] in deciding whether it is appropriate to exercise supplemental

jurisdiction.”).

       “In any civil action of which the district courts have original jurisdiction,

[they also] have supplemental jurisdiction over all other claims that are so related

to claims in the action within such original jurisdiction that they form part of the

same case or controversy under Article III of the United States Constitution.” 28

U.S.C. § 1367(a). Thus, a court hearing a complaint under Title VII might also

hear claims under a state civil rights statute. However, “[t]he district courts may

decline to exercise supplemental jurisdiction over a claim . . . if . . . (1) the claim

raises a novel or complex issue of State law, [or] . . . (3) the district court has

dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c).

       Prior to the enactment of § 1367, the United States Supreme Court held that



                                             3
a decision to exercise or decline supplemental jurisdiction lay in “considerations of

judicial economy, convenience[,] fairness to litigants,” and comity. Gibbs, 383

U.S. at 726, 86 S. Ct. at 1139. We have held that these considerations survived the

codification of § 1367. Palmer v. Hosp. Auth. of Randolph County, 22 F.3d 1559,

1569 (11th Cir. 1994). As a result, in a case where § 1367(a) justified taking

jurisdiction over a state claim but one of the adverse elements of § 1367(c) was

present, the court could exercise supplemental jurisdiction over that claim, after

considering the Gibbs factors. Id.

      Beginning our review of the district court’s decision, we note that “[s]tate

courts, not federal courts, should be the final arbiters of state law.” Baggett v. First

Nat’l Bank of Gainesville, 117 F.3d 1342, 1353 (11th Cir. 1997). Where, as here,

a court has dismissed all federal claims from a case, there is a very strong argument

for dismissal, especially where the federal claims are dismissed prior to trial. Id.

(citing Gibbs, 383 U.S. at 726, 86 S. Ct. at 1139). In fact, “if the federal claims

are dismissed prior to trial, Gibbs strongly encourages or even requires dismissal of

state claims.” Mergens v. Dreyfoos, 166 F.3d 1114, 1119 (11th Cir. 1999)

(citations omitted).

      Another important consideration, which the district court noted in its order

dismissing the case, is the running of a state statute of limitation. See L.A. Draper



                                           4
& Son v. Wheelabrator-Frye, Inc., 735 F.2d 414, 428 (11th Cir. 1984). If the state

claim has become time-barred during the pendency of the federal action then the

court should exercise supplemental jurisdiction despite the dismissal of all of the

federal claims. Eubanks v. Gerwen, 40 F.3d 1157, 1162 (11th Cir. 1994).

      When a court decides not to exercise supplemental jurisdiction under

§ 1367(c)(3) because only state claims remain, the proper action is a dismissal

without prejudice so that the complaining party may pursue the claim in state court.

Crosby v. Paulk, 187 F.3d 1339, 1352 (11th Cir. 1999) (“If he decides to dismiss

these state-law claims, then they should be dismissed without prejudice so that the

claims may be refiled in the appropriate state court.”).

      Ingram cites Cohill for the proposition that the district court should have

remanded the case to state court rather than dismissing it. Cohill is inapposite. See

Cohill, 484 U.S. at 351, 108 S. Ct. at 619 (“[B]ecause the plaintiff in Gibbs filed

his suit in federal court, remand was not an option in that case.”). Only in those

cases where an action originated in state court and was later removed to federal

court should a federal court remand the case back to the state court. See id.; cf.

Cook ex rel. Estate of Tessier v. Sheriff of Monroe County, Fla., 402 F.3d 1092,

1123 (11th Cir. 2005) (“Because this case was originally filed in state court and

removed to federal court pursuant to 28 U.S.C. § 1441, if the district court declines



                                           5
to continue to exercise supplemental jurisdiction, [the] remaining claim should be

remanded to state court.”).

      In this case, the district court expressly addressed the Gibbs considerations

and carefully examined the status of the state statute of limitations on Ingram’s

claim before dismissing his remaining state law claim. In addition, because this

action did not originate in state court it was impossible for the district court to

remand it to a state court. As such, neither the court’s decision to decline

supplemental jurisdiction nor the subsequent dismissal of Ingram’s state law claim

were abuses of discretion.

      However, the district court should have indicated that the dismissal was

made without prejudice, in keeping with its purpose of allowing a state court to

address the remaining issue. The district court’s silence on this point could lead to

the conclusion that the order dismissed the case with prejudice. See Fed. R. Civ. P.

41(b). Because that silence could interfere with the purpose of allowing state court

resolution of this issue, we construe the district court’s dismissal as a dismissal

without prejudice.

                                 III. CONCLUSION

      Ingram’s federal law claims were dismissed by the district court, which

subsequently dismissed his state law claims brought under the court’s



                                            6
supplemental jurisdiction. The district court conducted the proper analysis and

was within its discretion to dismiss. We AFFIRM the district court, construing the

claim to be dismissed without prejudice.




                                           7